DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                            TAMMARA ESTER,
                               Appellee.

                              No. 4D18-2648

                            [February 13, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia Wood, Judge; L.T. Case No. 18-
4182CF10A.

   Ashley B. Moody, Attorney General, Tallahassee, and Alexandra A.
Folley, Assistant Attorney General, West Palm Beach, for appellant.

  George Joseph Reres of Georges Reres Law, P.A., Fort Lauderdale, for
appellee.

KLINGENSMITH, J.

   The State appeals an order withholding adjudication of Tammara
Ester’s guilt. Prior to this, Ester had adjudication withheld for two
unrelated felony charges. For the reasons stated below, we reverse.

   Ester was charged by information with grand theft of property valued
at $300 or more but less than $5,000, a third-degree felony. She entered
an open, no-contest plea to the charge. During sentencing, the State
objected to withholding adjudication of Ester’s guilt because she had two
previous felony withholds of adjudication, neither of which arose from the
grand theft charge before the trial court. Ultimately, the trial court
sentenced Ester to six months of community control followed by thirty-six
months of probation and withheld adjudication of guilt, over the State’s
objection. This appeal followed.

   Section    775.08435(1)(d),     Florida     Statutes     (2018),   states:
“Notwithstanding any provision of this section, no adjudication of guilt
shall be withheld for a third degree felony offense if the defendant has two
or more prior withholdings of adjudication for a felony that did not arise
from the same transaction as the current felony offense.” (emphasis
added).

   Under the language of section 775.08435(1)(d), the trial judge in this
case was prohibited from withholding adjudication. See State v. Jean, 114
So. 3d 451, 452 (Fla. 4th DCA 2013). Accordingly, we reverse the sentence
and remand for the trial court to re-sentence the defendant in accordance
with section 775.08435. See id.

   Reversed and remanded.

CONNER and KUNTZ, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2